Citation Nr: 0116582	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased original evaluation for 
residuals of a cervical spine injury, currently evaluated 
as 10 percent disabling.

2. Entitlement to a compensable original evaluation for 
residuals of a thoracic spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran served on active duty from May 1993 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The veteran and his wife testified before the undersigned 
member of the Board on March 19, 2001, and a copy of the 
transcript of that hearing has been associated with the 
claims folder.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The duty to assist requires that 
all relevant evidence be gathered by the RO.  In this case, 
the RO is instructed to obtain records including VA medical 
records from Fort Smith medical center up to the present 
time, private medical records from Dr. Dwayne Birky covering 
the entire length of his treatment of the veteran, and the 
veteran's VA vocational rehabilitation folder.

Additionally, the duty to assist includes the duty to develop 
the pertinent facts by conducting a current and thorough 
medical examination.  See 38 C.F.R. § 3.159 (1999); see also 
Waddell v. Brown, 5 Vet. App. 454 (1993).  After obtaining 
the relevant evidence, the RO should schedule the veteran for 
a thorough VA examination of his cervical and thoracic spine.  
The RO should have the appellant examined for compensation 
purposes to address the extent of his cervical and thoracic 
spine disability. Additionally, this examination should 
address the issue of functional limitation due to pain, as 
well as limitation on motion and pain associated with motion 
and use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
(medical examination must comply with requirements of 
38 C.F.R. §§ 4.40 and 4.45 which, in addition to the 
schedular criteria, require the examiner to express opinion 
on whether pain could significantly limit functional ability 
on motion and during use with acute flare-ups of disability 
and in terms of degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, or 
incoordination).


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his cervical 
or thoracic spine disability since 1998.  
After securing the necessary release, the 
RO should obtain these records.  The RO 
is specifically instructed to obtain all 
treatment records from the VA medical 
facility at Fort Smith, Arkansas and all 
treatment records from Dr. Dwayne Birky, 
in addition to any other evidence that 
the veteran indicates is relevant.

2.  The RO should obtain a copy of the 
veteran's vocational rehabilitation 
folder and associate it with the claims 
folder.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his cervical and thoracic spine 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination. The examiner 
should perform all relevant tests 
including, but not limited to; testing 
range of motion of the spine, and 
evaluating any functional limitation due 
to pain.  See, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





